Case 8:20-cv-00674-GJH Document1 Filed 03/12/20 Page 1 of 3

 

i Fe a FILED
IN THE UNITED STATES DISTRICT COURT Trice r.
FOR THE DISTRICT OF MARYLAND
SOUTHERN DIVISION
MITHUN BANERJEE *
Plaintiff, * Case No. CLERKS nce
v. * ae
* Removed from the District Court i
VIVINT SOLAR DEVELOPER LLC * For Montgomery County, Maryland
Defendant * Case No. 060200037612018
*
* * * * * * *
NOTICE OF REMOVAL

Pursuant to 28 U.S.C. §§ 1343, 1651 and 1367, Pro Se Plaintiff, hereby remove this action from the
District Court for Montgomery County, Maryland, to the United States District Court for the District
of Maryland, Southern Division.

Removal is based upon federal question jurisdiction because Plaintiff Mithun Banerjee ("Plaintiff)
asserts, inter alia, that Defendants altered the Power Purchase Agreement & send the same across
State Line & committed a Fraud & wants to enforce the same Power Purchase Agreement by a
Motion where Plaintiff is a Defendant.

L. Background

Plaintiff filed this Complaint against Defendants, in the District Court for Montgomery, Maryland,
Case No. 060200037612018. A copy of the Complaint was served to the Defendants, attached as
Exhibit A.

Plaintiff alleges that Defendants altered the Power Purchase Agreement & send the same across State
Line & committed a Fraud & wants to enforce the same Power Purchase Agreement by a Motion
where Plaintiff is a Defendant.

Plaintiff is not knowledgeable of all the Federal Laws as Plaintiff is not an Attorney & Pro-Se.
Plaintiff requests appropriate relief from the Honorable Court.

II. Removal Procedures

Venue is appropriate in this Court, and Plaintiff seeks to remove this case to the United States
District Court for the District of Maryland pursuant to 28 U.S.C. § 1343, 1651, and 1367. The
District Court for Montgomery County, Maryland is located within this District and cases arising in
the District for Montgomery County, Maryland are properly assigned to this Court. See 28 U.S.C.

§ 100(2).

In accordance with 28 U.S.C. § 1446(d), a true and correct copy of this Notice of Removal (without
exhibits) is being filed contemporaneously with the Clerk of the District Court for Montgomery
County, Maryland and served upon all parties of record. See Notice of Filing of Removal, attached as
Exhibit B.

Il. This Court Has Federal Question Jurisdiction.
Case 8:20-cv-00674-GJH Document1 Filed 03/12/20 Page 2 of 3

This Court has original jurisdiction here pursuant to 28 U.S.C. § 1343, 1651, and 1367 because it is
apparent on the face of Plaintiffs Complaint that this action presents substantial questions of federal
law.

Further, to the extent the Complaint alleges statutory, state common law, or other nonfederal claims,
this Court has supplemental jurisdiction over any such claims under 28 U.S.C. § 1367 because those
claims arise out of the same operative facts as Plaintiffs claims under federal law and "form part of
the same case or controversy under Article III of the United States Constitution." 28 U.S.C. §
1367(a). Plaintiff believes that this case falls under Civil Nature of Suit Code Descriptions Personal
Property Code 370, Other Fraud.

IV. Conclusion

WHEREFORE, Plaintiff respectfully request the above-captioned action now pending in the District
Court for Montgomery County, Maryland, be removed to the United States District Court for the
District of Maryland, and that said United States District Court assume jurisdiction of this action and
enter such other and further orders as may be necessary to accomplish the requested removal and
promote the ends of justice.

    

Mithun Banerjée, Pro Se
13119 Fernedge Road,
Silver Spring, MD-20906.

CERTIFICATE OF SERVICE

Date: March 12", 2019

| HEREBY CERTIFY that on March 12", 2019, a copy of foregoing was filed in person in the Court and served via first
class mail, postage prepaid to: VIVINT SOLAR DEVELOPER LLC, JOHN D SADLER, 1909 K STREET NW 42” FL,
WASHINGTON D.C.-20006.

    

Mithun Banerjee f=
Case 8:20-cv-00674-GJH Document1 Filed 03/12/20 P 3 of 3 ;
xbacbit- A.

 

IN THE DISTRICT COURT OF MONTGOMERY COUNTY, MARYLAND

MITHUN BANERJEE .
Plaintiff, *

Vv. * Case No.- 060200037612018

VIVINT SOLAR DEVELOPER LLC * Motion Hearing Date: March 16. 2020.
Defendant. *

* * * * * *

NOTICE OF FILING OF REMOVAL

PLEASE TAKE NOTICE THAT, on March 3". 2020 Plaintiff filed its Notice of Removal in
the United States District Court for the District of Maryland, Southern Division. A copy of
Plaintiffs' Notice of Removal, without exhibits, is attached hereto as Exhibit A.

PLEASE TAKE FURTHER NOTICE THAT, pursuant to 28 U.S.C. § 1446, the filing of the
Notice of Removal with the United States District Court, together with the filing of this Notice of
Filing of Removal, effect the removal of the action and this Court shall proceed no further unless
and until the case has been remanded.

Date: March 12", 2020 Respectfully Submitted,

  
     

Mithun Banerjee, Pré Se
13119 Fernedge Road,
Silver Spring, MD-20906.

lainti ifs

Certificate of Service

| HEREBY CERTIFY that on March 12", 2020, a copy of foregoing was filed in person in the Court and served via
first class mail, postage prepaid to: VIVINT SOLAR DEVELOPER LLC, JOHN D SADLER, 1909 K STREET NW 12" FL,
WASHINGTON D.C.-20006.

    

Mithun Banerjee a>
